UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 27, 2010 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 0-18914 DORMAN PRODUCTS, INC. (Exact name of registrant as specified in its charter) Pennsylvania 23-2078856 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3400 East Walnut Street, Colmar, Pennsylvania (Address of principal executive offices) (Zip Code) (215) 997-1800 (Registrant’s telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.x YesoNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).oYesoNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filero Accelerated filer x Non-accelerated filero(Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).o YesxNo As of April 27, 2010 the Registrant had 17,750,116 shares of common stock, $.01 par value, outstanding. Page 1 of 11 EXPLANATORY NOTE The sole purpose of this Amendment to the Registrant’s Quarterly Report on Form 10-Q for the period ended March 27, 2010 filed with the Securities and Exchange Commission on April 29, 2010 (the “Original Form 10-Q”) is to amend “Item 1, Financial Statements - Consolidated Balance Sheets” to delete extraneous numerical characters that appeared in error under the column “December 26, 2009" on the “Other Long-Term Liabilities” line and the “Deferred Income Taxes” line.These two inadvertent clerical errors occurred during the EDGAR conversion process. This Amendment should be read in conjunction with the Original Form 10-Q.No other changes have been made to the Original Form 10-Q, and this Amendment has not been updated to reflect events occurring subsequent to the filing of the Original Form 10-Q. Pursuant to Rule 12b-5, this Amendment is accompanied by Rule 13a-14(a) certifications and Section 1350 certifications which are filed as exhibits hereto. Page 2 of 11 PART I.FINANCIAL INFORMATION ITEM 1. CONSOLIDATED FINANCIAL STATEMENTS DORMAN PRODUCTS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) For the Thirteen Weeks Ended March 27, March 28, (in thousands, except for share data) Net Sales $ $ Cost of goods sold Gross profit Selling, general and administrative expenses Income from operations Interest expense, net 65 81 Income before taxes Provision for taxes Net Income $ $ Earnings Per Share: Basic $ $ Diluted $ $ Average Shares Outstanding: Basic Diluted See accompanying notes to consolidated financial statements Page 3 of 11 DORMAN PRODUCTS, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (unaudited) (in thousands, except for share data) March 27, December 26, Assets Current Assets: Cash and cash equivalents $ $ Accounts receivable, less allowance for doubtful accounts and customer credits of $34,937 and $36,433 Inventories Deferred income taxes Prepaids and other current assets Total current assets Property, Plant and Equipment, net Goodwill Other Assets Total $ $ Liabilities and Shareholders’ Equity Current Liabilities: Current portion of long-term debt $
